DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 9/25/2020.  Claims 1, 4, 7, 10, 13 and 17 have been amended. Claims 2-3, 8-9, and 14-16 have been canceled in this amendment. Claims 5-6, 11-12 and 18-19 have been canceled previously. Accordingly, claims 1, 4, 7, 10, 13, 17 and 20-25 are pending in this office action, of which claims 1, 7 and 13 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 9/25/2020, with respect to the rejection(s) of claims 1, 4, 7, 10, 13, 17 and 20-25 under 35 USC 103 have been fully considered and are  persuasive. Therefore the rejection has been withdrawn. However, upon further consideration a new ground of rejection is made in view of Parthasarathy et al., US 20130041877 A1 (hereinafter “Parthasarathy”) and in view of Fatourechi et al., US 10176256 B1 (hereinafter “Fatourechi”).

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]

	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
Claim 1 is amended to recite: “creating at least one shared title of the plurality of recommended contents according to the query and the plurality of recommended contents, wherein the at least one shared title is configured to indicate a relationship between the plurality of recommended contents and the query” , the cited art does not teach or suggest these limitations.. (page 9).
 
	In response to applicant's argument a:  The argument is that Naam fails to teach or suggest the claimed at least one shared title.
	The Parthasarathy reference teaches in para 0041, FIG. 6 illustrates a display on a user interface of a search engine results page (SERP), which contains two subdivided clusters. In the displayed example, a search query containing the keywords China, plane, and crash was implemented. Since the retrieved documents (i.e., relationship between the plurality of recommended contents and the query) contain multiple documents covering two different plane crashes in China, the returned results include two subdivided clusters for the two different plane crashes, rather than all of the relevant documents combined into just one 
With respect to applicant’s argument on page 11 regarding Fatourechi is not relevant to the claims. 
		In response to applicant's argument b: The argument is that Fatourechi relates to providing improved titles for a "to-be-published" video, such as on YouTube. (See Fatourech at 1:15-34). Fatourechi is not related to a search engine, and providing multiple search results from a search query.
		Examiner respectfully disagree. Fatourechi discloses a title improvement tool that can intelligently rate a title and offer suggestions for improving the title by computing a quality score obtained after ranking the words and phrases in the title according to the impact they have on search. In one embodiment, a set of new phrases is suggested in order to increase the probability of the title being found by user queries. In another embodiment, an alternative title is provided.  
		For the recited limitation “automatically including the characteristic information of the query and the shared characteristic information of the recommended contents to the shared title of the recommended contents in a form of a network popular word”, Fatourechi teaches in col. 3 lines 31-50 that main terms available in the title are analyzed and provided suggestion 
		 In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, 13, 17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al., US 20130041877 A1 (hereinafter “Parthasarathy”) and in view of Fatourechi et al., US 10176256 B1 (hereinafter “Fatourechi”).

As to claim 1,
Parthasarathy teaches a method for recommending according to a search result (Parthasarathy, para 0005, systems and method for delivering clustered search results), comprising: 
(Parthasarathy, para 0034 and 0041,  a received user query contained the words, [royal wedding]. Several results would be returned); 
creating at least one shared title of the plurality of recommended contents according to the query and the plurality of recommended contents (Parthasarathy, para 0037 and 0041, A plurality of documents are retrieved in response to a received search query. The documents can comprise fresh documents, non-fresh documents such as non-recent documents, or a combination of both. Those retrieved documents that contain similar or related content are grouped into one or more clusters at the time of the search query in step 510. Any number of clusters can be formed and each of the formed clusters is assigned (i.e., creating) an identification ( ID) number in step 520. As para 0041 also teaches each subdivided cluster display gives a thumbnail synopsis of that particular subdivided cluster, with links to the documents contained within the subdivided cluster. A thumbnail synopsis provides a summary of the content within the subdivided cluster. Embodiments of the invention of a subdivided cluster synopsis contain one or more features, such as a dominant title (i.e., shared title), a dominant image, a dominant news summary, or an image depicting the subdivided cluster event);
wherein the at least one shared title is configured to indicate a relationship between the plurality of recommended contents and the query (Parthasarathy, para 0037 and 0041, clusters are formed based on similar or related contents. Fig. 6 shows an example of a search query containing the keywords China, plane, and crash was implemented. Since the retrieved documents contain multiple documents covering two different plane crashes in China, the returned results include two subdivided clusters for the two different plane crashes),
the at least one shared title of the plurality of recommended contents comprises information associated with the query and information associated with the recommended contents (Parthasarathy, para 0037 and 0041, a search query containing the keywords China, plane, and crash was implemented. Since the retrieved documents contain multiple documents covering two different plane crashes in China, the returned results include two subdivided clusters for the two different plane crashes, rather than all of the relevant documents combined into just one cluster, or no cluster at all, since these are "old" documents. Each subdivided cluster display gives a thumbnail synopsis of that particular subdivided cluster, with links to the documents contained within the subdivided cluster. A thumbnail synopsis provides a summary of the content within the subdivided cluster. Embodiments of the invention of a subdivided cluster synopsis contain one or more features, such as a dominant title, a dominant image, a dominant news summary, or an image depicting the subdivided cluster event), 
the information associated with the query is characteristic information of the query (Parthasarathy, para 0041, a search query containing the keywords China, plane, and crash (i.e., characteristic information) was implemented), 
the information associated with the plurality of recommended contents is shared characteristic information of the plurality of recommended contents (Parthasarathy, para 0037, A plurality of documents are retrieved in response to a received search query. The documents can comprise fresh documents, non-fresh documents such as non-recent documents, or a combination of both. Those retrieved documents that contain similar or related content (i.e., shared characteristic information) are grouped into one or more clusters), 
the creating the at least one shared title of the plurality of recommended contents according to the query and the plurality of recommended contents comprises: 
acquiring the characteristic information of the query, wherein the characteristic information comprises a kernel term comprised in the query or a term representing a search intention of the query (Parthasarathy, para 0041, a search query containing the keywords China, plane, and crash); 
acquiring the shared characteristic information of the plurality of recommended contents (Parthasarathy, para 0041, Each subdivided cluster display gives a thumbnail synopsis of that particular subdivided cluster, with links to the documents contained within the subdivided cluster. A thumbnail synopsis provides a summary of the content within the subdivided cluster. Embodiments of the invention of a subdivided cluster synopsis contain one or more features, such as a dominant title, a dominant image, a dominant news summary, or an image depicting the subdivided cluster event (i.e., dominant title, dominant image, dominant new summary all represents shared characteristic information); and 
displaying the recommended contents and the at least one shared title of the plurality of recommended contents by: sequencing the plurality of recommended contents according to the at least one shared title of the plurality of recommended contents (Parthasarathy, para 0041 and Fig. 6 shows a display on a user interface of a search engine results page (SERP), with subdivided cluster synopsis contain one or more features, such as a dominant title, a dominant image, a dominant news summary, or an image depicting the subdivided cluster event); 
Parthasarathy, para 0028 and 0031, The document clusters can be grouped by Keyword Association Clustering Classes (KWAC), as an example.  Each result document is put into each of its classes associated with each of the search keywords, and the union of all the classes of the result documents may be used to construct the final document clusters for the search results.  The clusters are ranked according to the ranks of documents included in each cluster and the associative weights of the clustered documents with the corresponding cluster, such that clusters with higher ranks and documents with higher ranks in each of the clusters are identified first.  Clustered search results are organized for display and delivered to the user in step 340);
after displaying the at least one shared title of the plurality of recommended contents, updating the at least one shared title and displaying the updated shared title and updated recommendation contents associated with the updated shared title (Parthasarathy, para 0043, The results of retrieved clusters and retrieved individual documents of the selected top results are delivered to a user interface in step 840. The results may also contain newly formed clusters (i.e., updated recommendation content). The clustered results can contain fresh documents, as well as documents that are no longer considered to be fresh documents. As para 0041 discloses clusters may contain contain dominant title).
Parthasarathy teaches the invention as claimed above, Parthasarathy does not explicitly teach automatically including the characteristic information of the query and the shared characteristic information of the recommended contents to the shared title of the recommended contents in a form of a network popular word.
 (Fatourechi teaches in col. 3 lines 31-50 the main search terms available in the title are listed. This allows the user to understand which phrases and words from the title are more important (e.g., which phrases and words are the most relevant from an SEO point of view).  In one embodiment, a list of keywords that are relevant to the content but have not been included in the title can also be added. Col. 7 lines 4-10 and lines 15-25 teaches If the title is very poorly written and there are no popular n-grams in the title then the user is notified of this situation. If some of these topics are not included in the title then these topics are offered to the content creator as a list of relevant keywords that can be added to the title of the content.  As an example, for the title "Too Spooky For Me--Halloween Song", the term "Children's song" is recommended.  In another embodiment, one or more of the relevant keywords are added to the title.  Terms are replaced if needed.  For example, the new suggested title would replace "Song" with "Children's Song" and the final title would read as "Too Spooky For Me--Halloween Children's Song").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Parthasarathy by including the method for creating well-written title with plenty of relevant information about the content that can result in more clicks, more watch-time (or listen-time) and, if the content is monetized, more revenue for the owner of the content as taught by Fatourechi.

As to claims 4, 10 and 17,
(Note, this is a contingent limitation and under the broadest reasonable interpretation, the limitation was not performed if the condition has not met. However, Parthasarathy, para 0028 teaches an aggregator 230 collects the data items 220 and associated properties and presents the items to a property analyzer 240 that performs an analysis of respective items and properties of the returned results. For example, such analysis can include automatically determining a score for various possible clustering scenarios or potential groupings for items).  
As to claim 7,
Claim 7 corresponding recites the limitations of claim 1, therefore claim 7 is rejected with the same rational as claim 1. Additionally, Parthasarathy teaches a device for recommending according to a search comprising one or more modules running on a processor (Parthasarathy, Fig. 1 and para 0024 and 0028, Fig. 2 shows a query clustering system using the operating environment described in Fig. 1 includes processors, memory and I/O ports connected with bus).
As to claim 13
Claim 13 corresponding recites the limitations of claim 1, therefore claim 7 is rejected with the same rational as claim 1. Additionally, Parthasarathy teaches an electronic device Parthasarathy, Fig. 1 and para 0024 and 0028, Fig. 2 shows a query clustering system using the operating environment described in Fig. 1 includes processors, memory and I/O ports connected with bus).
As to claims 20, 22 and 24,
The combination of Parthasarathy and Fatourechi teaches updating the shared title occurring at a preset frequency (Parthasarathy teaches in para 0038 a fresh document life span is about 2-4 weeks or approximately one month. Para 0044 teaches subdivision can be formed by updating the main cluster based on publication date of the events).

As to claim 21, 23 and 25,
The combination of Parthasarathy and Fatourechi teaches the updating the shared title being performed in response to a predefined trigger event occurring (Parthasarathy teaches in para 0044 particular chain of events may trigger sub clustering of documents for example a major earthquake or tornado. The initial cluster could be the actual destruction, a second cluster could be search and rescue missions, a third cluster could be temporary housing set up……etc.)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Nicholls et al. (US 2016/0070762 A1) discloses a topic profile may be generated based on several words/phrases. The topic profile may include social media content 
The reference Ismalon (US 8442972 B2) discloses method for improving results returned by search engines, and specifically to techniques for ranking search results and generating search refinement options.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




1/26/2021

/NARGIS SULTANA/Examiner, Art Unit 2164